Title: To George Washington from Battaile Muse, 24 March 1786
From: Muse, Battaile
To: Washington, George



Honourable Sir,
March 24th 1786

Your Favour date the 8th of this Month I have received I shall attend Perticularly To your Instructions with the Tenants and the renting of your Lands, and it gives me Pleasure To Find their is one Man in this Country that will have Obligations Complied

with and attended To; their is but Very Few that has Complyed with their Leases but the Greater part Seem To be much allarmed at my Stricktness and Promises To do Every thing as Quick as Possable to Fullfill their Lease.
I have not rerented the Vacant Lots in Fauquier I was on the Lands the first of this month Two days but Could not Procure Such Tenants as I wished for I go down again Next week To See what Can ⟨be⟩ done. I have seen Mr R. Rutherford He sayes He Cannot Pay untill next Fall—I Shall Call on Genl Morgan on my way To Fauquier To Enquire Inconsequence of Cap. Kennadyes Debt—the badness of the roads has prevented the Tenants From raiseing Money To Pay up So Fully as was Expected—I have Pushed the whole of them, and have reasoned the necessity of their Paying as well for their benifitt as yours.
I expect the roads wil soon Get better and that they will Pay up as Far as Possable the Fauquier Tenants are Too Poore To Pay up Fully this year. My wheat shall be sent down as Fast as the weather & roads will permitt & I expect To Collect as much money as will Pay for it. I am with every Sentiment of Obedience you Very Humble Servant

Battaile Muse


P.S. I do not Expect you will hear from me untill I appear at Mountvernon the Last of april.

